
	

115 HR 805 : Tulare Youth Recreation and Women’s History Enhancement Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 805
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the conveyance of and remove the reversionary interest of the United States in certain
			 lands in the City of Tulare, California.
	
	
 1.Short titleThis Act may be cited as the Tulare Youth Recreation and Women’s History Enhancement Act. 2.FindingsThe Congress finds the following:
 (1)The City of Tulare requires clear title to two Parcels of land within the City’s business corridor. (2)The Parcels are part of a right-of-way granted to the Railroad by the Federal Government by the Act dated July 27, 1866.
 (3)The Parcels, which are currently under lease to the City, are currently occupied by an outdoor recreation facility for youth and a historic women’s club.
 (4)The City desires to improve and restore these facilities but cannot absent clear title to the Parcels.
 (5)The United States retained a reversionary interest in the Parcels conveyed to the Railroad in 1866 and has not exercised this authority.
 (6)The Union Pacific Railroad desires to sell the Parcels to the City. (7)Public Law 105–195 conveyed the reversionary interest to all surrounding Parcels in 1998, which were conveyed by the Union Pacific Railroad to the City.
			3.Authorization of conveyance and removal of reversionary interest
 (a)DefinitionsIn this section: (1)CityThe term City means the City of Tulare, California.
 (2)MapThe term Map means the map entitled Tulare Railroad Parcels Proposed to be Acquired, dated April 30, 2015. (3)ParcelsThe term Parcels means the land identified as Tulare Railroad Proposed Parcels on the Map.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)RailroadThe term Railroad means the Union Pacific Railroad.
				(b)Reversionary Interest Extinguished
 (1)In generalTo promote recreational opportunities for youth and commemorate women’s history in the City, the United States authorizes the conveyance of and relinquishes its reversionary interest in the Parcels retained under the Act of July 27, 1866 (14 Stat. 292, chapter 278).
 (2)Required documentationThe relinquishment of the reversionary interest under paragraph (1) shall be executed by the Secretary in an instrument that—
 (A)is suitable for recording in the records of Tulare County, California; and (B)references this Act and any prior instruments relating to the United States interest in the Parcels.
 (3)CostsAny costs associated with the required documentation under paragraph (2) shall be paid by the City. (4)ConditionThe relinquishment of the reversionary interest under paragraph (1) shall be effective on the date that the Railroad conveys the Parcels to the City.
 (c)Map on fileThe Map shall be kept on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)Preservation of existing rights of accessNothing in this Act shall impair any existing rights of access in favor of the public or any owner of adjacent lands over, under or across the Parcels.
 (e)Surface entryThe Parcels shall be subject to the same conditions as those parcels affected by Public Law 105–195 regarding rights of surface entry.
			
	Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk
